Title: From George Washington to Henry Knox, 22 July 1791
From: Washington, George
To: Knox, Henry


(Confidential) 
Dear Sir,Philadelphia July 22d 1791
If, without disclosing the object in the smallest degree, you can come at (from Mr William Houston or through any other channel by the time you return) the rate of abilities possessed by Colo. (Joseph) Habersham—to what they would most usefully apply—whether he is a man of arrangement—or Industry—&ca you would oblige me in making the enquiry I wish also to be informed, if the means of accomplishing it should be within your reach of the law abilities and knowledge generally of Mr John Houston, in case circumstances might envite me to look to that quarter for an Associate Judge for the Supreme Court of the United States. Yours sincerely

Go: Washington

